Citation Nr: 1409414	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from July 1949 to June 1950 and from October 1950 to May 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a claim for a TDIU rating.  

In August 2013, the Board remanded this appeal for further development.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are bilateral hearing loss (rated 80 percent) and tinnitus (rated 10 percent).  The combined disability rating is 80 percent.  

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A September 2013 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R § 3.159(b)(1).   The September 2013 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a January 2014 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in June 2010, with a November 2010 addendum; November 2010; and November 2013; the Veteran has not specifically argued, and the record does not reflect, that such examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Analysis

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities resulting in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a) (2011), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran's service-connected disabilities are bilateral hearing loss (rated 80 percent) and tinnitus (rated 10 percent).  The combined disability rating is 80 percent.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2013).  

The remaining question is whether the Veteran is unemployable due to his service-connected disabilities alone, taking into consideration his educational and occupational background.  

The record reveals that the Veteran completed four years of high school and that his most recent occupation was as a store employee.  He reports that he last worked full-time in 1994.  The Veteran essentially contends that his service-connected disabilities prevent gainful employment, warranting service connection.  He specifically maintains that his work experience involved dealing with people as a store owner and then a store employee, and that his level of hearing is such that he cannot maintain any kind of normal conversation, even with his hearing aids.  He reports that he cannot communicate by a telephone, intercom, or over a public address system.  

VA treatment records dated from September 2009 to April 2010 show treatment for multiple disorders, including bilateral hearing loss.  

A June 2010 VA audiological examination report included a notation that the Veteran's claim file was reviewed.  The examiner reported that the Veteran used VA issued hearing aids.  The examiner indicated that the diagnostic and clinical tests showed that the Veteran had bilateral, mixed impairment, severe to profound in the right ear, and mild to severe in the left ear.  

VA treatment records dated from June 2010 to September 2010 refer to continuing treatment.  

In a November addendum to the June 2010 VA audiological examination report, the examiner again reported that the Veteran's claim file was reviewed.  The examiner commented that the Veteran's hearing impairment did not prevent the attainment of gainful employment.  

VA treatment records dated in November 2010 refer to continuing treatment.  

A November 2010 VA general medical examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that he was unable to work because he was eighty years old.  He also stated that he had a problem with dizziness and that physicians had been unable to determine what was causing such problem.  The Veteran indicated that he did not have nausea, vomiting, blurred vision, double vision, or disorientation with his dizzy spells.  It was noted that the Veteran did have hearing aids for both ears and that he was wearing them at the examination.  The Veteran reported that he was able to understand normal conversation with his hearing aids.  He stated that he last worked in 1994 as a stocking person at a grocery store, and that he had worked in that position for seven years.  The Veteran indicated that he previously owned a convenience store and gas station for eleven years.  He maintained that prior to owning the convenience store and gas station, he worked as a manager/supervisor in the shoe business for fifteen years.  The Veteran did not report any difficulties with his activities of daily living.  

The examiner indicated, as to the Veteran's ears, that he had normal pinna and that the ear canals and tympanic membranes were normal.  It was noted that the Veteran had bilateral hearing aids.  The diagnosis was impaired hearing.  The examiner stated that the Veteran should avoid working in sound sensitive positions.  The examiner reported that many deaf people were gainfully employed.  The examiner commented that the Veteran's impaired hearing and tinnitus did not affect his cognitive abilities such as his abstract thought process, analytical ability, fine motor skills, or his ability to follow detailed instructions and rely on his memory.  

VA treatment records dated from March 2011 to October 2013 show treatment for disorders including bilateral hearing loss.  For example, a September 2011 VA treatment report indicated that the Veteran was extremely hard of hearing, and an assessment of severe hearing loss.  

A November 2013 VA audiological examination report noted that the Veteran's claim file was reviewed.  The diagnoses were sensorineural hearing loss in the right ear and left ear, as well as tinnitus.  The examiner indicated that the Veteran's hearing loss and tinnitus did not impact his ordinary conditions of daily life, including his ability to work.  The examiner reported that the Veteran was currently wearing hearing aids with "good benefit."  The examiner stated that the Veteran could effectively engage in conversation.  The examiner commented that individuals with deafness were able to achieve gainful employment, and that it was his opinion that the Veteran's current level of hearing impairment did not prevent the attainment of gainful employment.  

A November 2013 VA general medical examination report noted that the Veteran's claim file was reviewed.  The Veteran reported that he was unemployable because he was 83 years old and that he did not hear well.  He stated that it was difficult to hear people when sitting and visiting.  The Veteran indicated that his usual occupation was in sales.  He maintained that before he retired, he owned a convenience store and a gas station from the late 1980s to early 1990s.  It was noted that the Veteran last worked in 1994 and that he performed stocking at a grocery store.  The Veteran reported that prior to owning the convenience store and gas station, he worked in the shoe business.  

The examiner reported that the Veteran had no ear pain, discharge or bloody drainage.  The examiner indicated that the Veteran did have hearing loss and tinnitus.  The examiner stated that the Veteran was readily able to hear his voice and that the Veteran only asked him to repeat himself on one occasion.  The examiner reported that sound sensitive employment should be avoided by the Veteran, and that co-workers might have to raise the volume of their voices, mildly, which would be reasonable.  The examiner indicated that the Veteran was able to perform substantial gainful employment based on his service-connected bilateral hearing loss and tinnitus.  The examiner remarked that that, on the basis of his service-connected tinnitus and hearing loss, with hearing aids in place, the Veteran had sufficient hearing to engage socially, understand and communicate as would be required for his usual occupation in sales involving sedentary work or physical labor.  The examiner maintained that Veteran was observed to communicate, understand, and follow directions readily as would be required for gainful employment.  It was noted that the Veteran's tinnitus was not disruptive of the Veteran's ability to communicate, understand, and follow directions.  The examiner commented that while the Veteran's nonservice-connected disabilities would make it unlikely he could obtain gainful employment due to limitations detailed in his functional history, his service-connected conditions of hearing loss and tinnitus were compatible with gainful employment.  

The Board finds that the limitations imposed by the Veteran's service-connected disabilities (bilateral hearing loss and tinnitus) do not preclude his performance of substantially gainful employment.  There is no competent evidence of record showing that he is unable to maintain substantially gainful employment due to the severity of his service-connected disabilities.  In fact, the evidence of record, to specifically include opinions by examiners pursuant to a June 2010 VA audiological report, with November 2010 addendum; a November 2013 audiological examination; and a November 2013 VA general medical examination report, indicates that the Veteran could perform substantial gainful employment based on his service-connected bilateral hearing loss and tinnitus.  

The Board acknowledges that the Veteran has problems with his service-connected disorders, but these factors are reflected in the current 80 percent combined rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While his service-connected disabilities may cause some economic inadaptability, this also is taken into account in the assigned evaluation.  There is no showing of total individual unemployability based solely on these disabilities.  In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned combined disability evaluation of 80 percent, the preponderance of the evidence is against the claim for a TDIU rating; there is no doubt to be resolved; and entitlement to a TDIU rating is not warranted.  


ORDER

Entitlement to a TDIU rating is denied.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


